          Case 7:18-mj-09710-UA Document 1 Filed 11/14/18 Page 1 of 4



Approved:
             DAVID R. FE^ON
             Assistant United States Attorney


Before:      THE HONORABLE PAUL E. DAVISON
             United States Magistrate Judge
             Southern District of New York


                                          x

UNITED STATES OF AMERICA                       COMPLAINT

          V. -                                 Violations of 8 U.S.C
                                                   1326 (a) & (b) (2)
MARTIN ADAM PINNOCK,
     a/k/a "Martin Dwight Pinnock/"
     a/k/a "Martin Adams,"                     COUNTY OF OFFENSE
     a/k/a "Steve Burn,"                       Orange

                  Defendant.




SOUTHERN DISTRICT OF NEW YORK, ss . :


           HAKEEM 0. FOLAJAIYE, being duly sworn/ deposes and says
that he is a Deportation Officer with the United States Department
of Homeland Security, Immigration and Customs Enforcement, and
charges as follows:


                                 COUNT ONE

             1. From at least in or about October 2018, in the
Southern District of New York and elsewhere/ MARTIN ADAM PINNOCK/
a/k/a "Martin Dwight Pinnock," a/k/a ttMartin Adams/" a/k/a nSteve
Burn/" the defendant/ being an alien/ unlawfully did enter/ and
was found in/ the United States/ after having been removed from
the United States subsequent to a conviction for the commission of
an aggravated felony/ without having obtained the express consent
of the Attorney General of the United States or his successor/ the
Secretary for the Department of Homeland Security/ to reapply for
admission.


    (Title 8, United States Code/ Sections 1326 (a) & (b)(2).)


             The bases for my knowledge and the foregoing charge are,
in part, as follows:


                                      1
         Case 7:18-mj-09710-UA Document 1 Filed 11/14/18 Page 2 of 4




            2. I am a Deportation Officer with the United States
Department of Homeland Security, Immigration and Customs
Enforcement (nICE//)/ and I have been personally involved in the
investigation of this matter. This affidavit is based in part
upon my conversations with law enforcement agents and others and
my examination of reports and records. Because this affidavit is
being submitted for the limited purpose of establishing probable
cause/ it does not include all the facts that I have learned during
the course of my investigation. Where the contents of documents
and the actions/ statements and conversations of others are
reported herein, they are reported in substance and in part/ except
where otherwise indicated.


          3. From my review of the records maintained by ICE
regarding MARTIN ADAM PINNOCK/ a/k/a "Martin Dwighfc Pinnock/"
a/k/a "Martin Adams/" a/k/a "Steve Burn/" the defendant/ I have
learned/ among other things/ the following:

                  a. PINNOCK is a native and citizen of Jamaica.
PINNOCK is not and has never been a citizen of the United States.


                  b. On or about January 24, 1989, PINNOCK was
convicted in the New York Supreme Court/ Kings County/ for
Attempted Criminal Sale of a Controlled Substance in the Third
Degree, in violation of New York State Penal Law §§ 110/220.39
(the "January 24, 1989 Conviction"). PINNOCK was sentenced to a
term of probation of five years.


               c. On or about February 18, 1999, PINNOCK was
removed from the United States pursuant to an Immigration Judge's
order/ which was entered on or about November 20, 1998 . On or
about February 18, 1999, the date of PINNOCK's removal/ the United
States Immigration and Naturalization Service ("INS") took
PINNOCK/ s fingerprints.


                  d. On or about November 24, 1999, approximately
nine months after his removal/ PINNOCK was arrested by the
Philadelphia Police Department ("PPD").1 The PPD took PINNOCKYs
fingerprints incident to his arrest.




1 As set forth in Paragraph 6, despite PINNOCK's presence in the United States
approximately nine months affcer his removal, a search of all relevant Department
of Homeland Security indices has confirmed that, followin.9 his removal from the
United States on or about February 18, 1999, PINNOCK never obtained the express
consent of the Attorney General of the United States, or the Secretary for the
Department of Homeland Security, to reapply for admission to the United States.
        Case 7:18-mj-09710-UA Document 1 Filed 11/14/18 Page 3 of 4



          4. Based on my review of the criminal history record
for MARTIN ADAM PINNOCK/ a/k/a "Martin Dwight Pinnock/// a/k/a
"Martin Adams/" a/k/a "Steve Burn/" the defendant, I have learned/
in substance and in part/ that on or about October 28, 2018,
PINNOCK was arrested by the New York State Police ( nNYSP") in
Newburgh/ New York and charged with unlawful possession of
marijuana, driving while intoxicated/ and operating a motor
vehicle with . 08 of 1% alcohol or more in blood. On or about
October 31, 2018, ICE took PINNOCK/s fingerprints.


          5. Based on my review of a fingerprint comparison
report prepared by another law enforcement official at the Federal
Bureau of Investigation ("FBI"), I have learned/ in substance and
in part/ that the fingerprints that ICE took from MARTIN ADAM
PINNOCK/ a/k/a "Martin Dwight Pinnock,// a/k/a ^Martin Adams/"
a/k/a "Steve Burn," the defendant/ on or about October 31, 2018,
match the fingerprints taken from PINNOCK on or about February 18,
1999, at the time of PINNOCK's deportation/ and also mafcch the
fingerprints taken from PINNOCK on or about November 24, 1999,
when PINNOCK was arresfced by the PPD.


          6. A search of all relevant Department of Homeland
Security indices has confirmed that, following his removal from
the United States on or about February 18, 1999, MARTIN ADAM
PINNOCK/ a/k/a "Martin Dwight Pinnock, " a/k/a "Martin Adams///
a/k/a "Steve Burn/" the defendant, never obtained the express
consent of the Attorney General of the United States, or the
Secretary for the Department of Homeland Security, to reapply for
admission to the United States.

          7. Based on my training and experience with ICE/ I
understand that the January 24, 1989 Conviction qualifies as an
aggravated felony within the meaning of Title 8/ United States
Code/ Section 1326(b)(2).
        Case 7:18-mj-09710-UA Document 1 Filed 11/14/18 Page 4 of 4



           WHEREFORE the deponenfc requests that a warrant be issued
for the arrest of MARTIN ADAM PINNOCK/ a/k/a "Martin Dwighfc
Pinnock/" a/k/a "Martin Adams," a/k/a "Steve Burn/" the defendant/
and that he be arrested and imprisoned or bailed/ as the case may
be.




                                               l^zo^
                                  HA'KEEI^E ^0. F^AJAIYE
                                  Deportation ^Officer
                                  Immigration and Customs Enforcement




Sworn to before me this
  th d^y o£ Novembe"f~~20~l~8'




THI    ORABUE PAUL E.
UNITED STATE^ MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK
